OROZCO, P.J.,
dissenting.
¶ 19 I agree with the majority opinion up to and including paragraph 11, at that point I respectfully dissent for the following reasons.
¶ 20 A.R.S. § 12-821.01.A states that persons who have claims against a public entity shall file a claim with the person or persons authorized to accept service, as authorized in the Arizona Rules of Civil Procedure. Arizona Rule of Civil Procedure 4.1(i) states that service upon a County shall be effected by service on the chief executive officer, the secretary, clerk or recording officer.
¶21 In this ease, service of the notice of claim could have been made on either the clerk of the board8 or the chief executive officer of the board. Neither party argues that the clerk of the board was served. Instead, the notice was served on one member of the board of supervisors. That one member was not the chief executive officer. “The chief executive officer ... is the board of supervisors.” Blauvelt, 160 Ariz. at 79, 770 P.2d at 383. The board of supervisors is a collective body, in some counties it is made up of three members and in others counties it is made up of five members. AR.S. § 11-211 (2001). Therefore, I believe that service of the notice on just one member was insufficient.
¶ 22 As stated in State ex rel. McDougall v. Superior Court, 173 Ariz. 385, 386, 843 P.2d 1277, 1278 (App.1992), our rules of procedure and statutes should be harmonized wherever possible and read in conjunction with each other. The holding by the majority that only one supervisor need be served does not harmonize Rule 4.1(i) with A.R.S. § 12-821.01.
¶23 “To harmonize a rule and statute, a court should consider the purpose each is meant to serve.” Thielking v. Kirschner, 176 Ariz. 154, 159, 859 P.2d 777, 782 (App. 1993). The purpose of the statute is to give the governmental entity, in this case the board of supervisors, an opportunity to consider the matter and possibly settle the case before suit is filed. Blauvelt, 160 Ariz. at 80, 770 P.2d at 384. The serving of only one board member does not serve the purpose of giving a governmental entity an opportunity to consider the matter and possibly settle the case. The service of the claim on only one board member gives that member and only that member notice of a claim. It does not bring the matter to the attention of the collective body.
¶ 24 The majority correctly cites Bigelsen for the proposition that when the legislature uses a term in certain places within the statute and excludes it from other sections, a court cannot read that term into the section from which it was excluded. 175 Ariz. at 91, 853 P.2d at 1138. But the majority’s holding is reading “a member of the ‘group’ or ‘body’ responsible for the administration of the entity” from Rule 4.1(j) into Rule 4.1(i). This is contrary to Bigelsen and therefore error.
¶ 25 I also do not find the majority’s comparison to Rule 4.1(k) persuasive. This rule applies to service on private organizations and allows service on “a partner, an officer, a managing or general agent” or any other authorized agent. In each case, the person is authorized to act for the entity. An officer in this context is an agent, appointed by the board of directors or a partner who may act for a partnership. An individual supervisor, on the other hand, is generally not authorized to act for the entire Board.
¶26 Lastly, Rule 4.1(i) applies to cities, towns and counties. Holding that 'service may validly be completed on an individual member of a governing board has the potential for numerous problems, unintended or otherwise, considering the part-time nature of many of these positions. In ¶ 17 the majority states “[b]y permitting service of such claims on an elected member of a board of supervisors, who will presumably bring the *150matter to the attention of the full board, the board is given notice, thereby fulfilling the purpose of § 12-821.01(A).” Ideally this will happen, but when service of the notice in this case did not bring it to the attention of the full board, how can the majority presume this will always occur? I believe the majority opinion leaves too much to chance and believe a bright line rule of either serving a statutorily mandated position, like the Clerk of the Board or the entire Board of Supervisors, is a better rule.
¶ 27 For those reasons, I respectfully dissent.

. A.R.S. § 11-241 (2001) requires the board of supervisors to appoint a clerk of the board.